DETAILED ACTION
	This Office Action is in response to the Election and Amendment filed on November 20, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-16 (and new claims 21-24) in the reply filed on November 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moise et al. (US 6,441,415 B1) in view of Summerfelt (US Pub. 2013/0062733 A1).
In re claim 1, Moise et al. shows (fig. 5) a semiconductor device comprising: a substrate; a first dielectric layer (590) over the substrate; a memory cell (501) over the substrate in a first region of the semiconductor device, wherein the memory cell comprises a first ferroelectric structure (Ferro Cap) in the first dielectric layer, wherein the first ferroelectric structure comprises a first bottom electrode (530), a first top electrode (Al), and a first ferroelectric layer (540,550) in between (col. 5, lines 50-65); and another capacitor (High K Cap is non-ferroelectric but also tunable [col. 2, lines 47-54]) over the substrate in a second region (502) of the semiconductor device, wherein the capacitor comprises a second structure, wherein the second structure comprises a second bottom electrode (530), a second top electrode (520), and a second dielectric layer (560) in between, wherein at least a portion of the second ferroelectric structure is in the first dielectric layer (590). Moise shows all of the elements of the claims except the tunable capacitor comprises the second ferroelectric between the second bottom and top electrodes. It is well known in the art that capacitors can use conventional high-k dielectrics as well as ferroelectric materials because ferroelectrics provide high-k functionality also. However, Summerfelt et al. also discloses a SOC in which (figs. 2a, 2b) the device comprises memory cell capacitors (5) on the same chip as additional circuit-decoupling capacitors (20a, 20b). Both types of capacitors use the same ferroelectric materials for the capacitor dielectric. The ferroelectrics have high dielectric constants which provide high capacitance per unit area [0030]. Furthermore, by forming the memory capacitors and decoupling capacitors of the same type of ferroelectric material, then both types of capacitors could be formed simultaneously in the same manufacturing process [0036]. One of ordinary skill in the art would conclude that this reduces process steps and manufacturing cost. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the semiconductor device of Moise by using a ferroelectric for the tunable capacitor as taught by Summerfelt to increase the capacitance per unit area and additionally reduce processing steps and cost during fabrication.
In re claims 2-3, Moise and Summerfelt, when combined disclose all of the element of the claims including the first region is a memory device region comprising a memory device, and the second region is a radio frequency (RF) circuit region comprising an RF circuit. The first ferroelectric structure is configured to be a part of a memory device, and the second ferroelectric structure is configured to be a part of a radio frequency (RF) circuit.
	In re claim 9, Moise and Summerfelt, when combined disclose all of the element of the claims including the first top electrode and the second top electrode have a coplanar upper surface with the first dielectric layer, wherein the first bottom electrode and the second bottom electrode have a coplanar lower surface with the first dielectric layer.

In re claim 12, Moise et al. shows (fig. 5) semiconductor device comprising: a memory device (501) over a first region of the substrate, wherein the memory device comprises a first ferroelectric structure (Ferro Cap) that includes a first top electrode (AI), a first ferroelectric film (540,550) (col. 5, lines 50-65), and a first bottom electrode (530); and a radio frequency (RF) device  over a second region (502) of the substrate, wherein the RF device comprises a tunable capacitor (High K Cap is non-ferroelectric but also tunable [col. 2, lines 47-54]) that includes a second structure, wherein the second structure comprises a second top electrode (520), a second dielectric film (560), and a second bottom electrode (530). Moise shows all of the elements of the claims except the tunable capacitor comprises the second ferroelectric between the second bottom and top electrodes. It is well known in the art that capacitors can use conventional high-k dielectrics as well as ferroelectric materials because ferroelectrics provide high-k functionality also. However, Summerfelt et al. also discloses a SOC in which (figs. 2a, 2b) the device comprises memory cell capacitors (5) on the same chip as additional circuit-decoupling capacitors (20a, 20b). Both types of capacitors use the same ferroelectric materials for the capacitor dielectric. The ferroelectrics have high dielectric constants which provide high capacitance per unit area [0030]. Furthermore, by forming the memory capacitors and decoupling capacitors of the same type of ferroelectric material, then both types of capacitors could be formed simultaneously in the same manufacturing process [0036]. One of ordinary skill in the art would conclude that this reduces process steps and manufacturing cost. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the semiconductor device of Moise by using a ferroelectric for the tunable capacitor as taught by Summerfelt to increase the capacitance per unit area and additionally reduce processing steps and cost during fabrication.
	In re claim 13-15, Moise and Summerfelt, when combined disclose all of the element of the claims including the first ferroelectric structure disposed in a first dielectric layer over the substrate, wherein the second ferroelectric structure is disposed at least partially in the first dielectric layer. A lower surface of the first bottom electrode facing the substrate is level with a lower surface of the second bottom electrode facing the substrate. An upper surface of the first top electrode facing away from the substrate is level with an upper surface of the second top electrode facing away from the substrate.

Allowable Subject Matter
Claims 4-8, 10, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not show a semiconductor device comprising: a substrate; a first dielectric layer over the substrate and extending from a first device region of the semiconductor device to a second device region of the semiconductor device; a memory cell over the substrate in the first device region, wherein the memory cell comprises a first ferroelectric structure in the first dielectric layer, wherein the first ferroelectric structure comprises a first top electrode, a first bottom electrode, and a first ferroelectric layer between the first top electrode and the first bottom electrode, wherein the first top electrode and the first bottom electrode have a same width; and a tunable capacitor over the substrate in the second device region, wherein the tunable capacitor comprises a second ferroelectric structure in the first dielectric layer, wherein the second ferroelectric structure comprises a second top electrode, a second bottom electrode, and a second ferroelectric layer between the second top electrode and the second bottom electrode, wherein the second bottom electrode is wider than the second top electrode.
None of the prior art references specifically disclose a semiconductor device comprising a first ferroelectric structure wherein the first bottom top electrode and first bottom electrode have a same width and a tunable capacitor comprising a second ferroelectric structure wherein the second bottom electrode is wider than the second top electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lan (US Pub. 2021/0143071 A1), Li (US Pub. 20210134812 A1), Ohtsuka (US Pub. 2002/0043676 A1), Aleksov (WO 2019005133 A1), Morita (JP 2009110622 A), and Nodo (JP 2008053264 A) disclose various elements of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815